DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed on December 16, 2019. In view of this communication, claims 1-15 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in lines 3-4 “a third predetermined threshold voltage” without referencing a first or a second since claim 5 depends from claim 1. The first and second are claimed in claim 3, however, claim 5 does not depend from claim 3. This renders the claim indefinite as it is unknown what the first or second predetermined threshold voltages are.
a 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “comprising the electrical machine”. Claim 1 already recites an electrical machine, thus, claim 8 does not further limit the subject matter of claim 1.
Claim 9 is rejected based upon its dependency on claim 8.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Arai et al. US 20090243550 A1.
Regarding claim 1, Arai discloses a generator (An Integrated Starter-Generator (ISG) is not positively recited in the claims. Further, since the structure of a starter and a generator are the same, Arai is interpreted as disclosing an ISG.) comprising:
a series regulator (2) (Illustrated in annotated FIG. 1 below; ¶[67] and [72]; battery chargers are known in the art to be regulators for charging a battery) comprising:
a controllable switch (S1-S9) to be connected to a terminal of an 5electrical machine (1) to receive an AC voltage from the electrical machine (1) and to be connected to a battery (3, 4) to supply charging current to the battery in response to actuation of the controllable switch (S1-S9) (FIG. 1; ¶[103]-[104] and ¶[111]-[119]) ; and
a controller (charge state detector 20 and charge controller 30) connected to the controllable switch (S1-S9) to provide 10an actuating signal to actuate the controllable switch (FIG. 1; ¶[100] charge controller 30 inputs a firing signal to the rectification processor 40), wherein the controller is configured to:
monitor a voltage level of the battery (FIG. 1; ¶[90]; a charge state detector 20 detecting a voltage (Vreg) of battery (3,4)); and
determine whether to provide the actuating signal to the controllable switch (S1-S9) based on the voltage level of the battery (¶[100] the charge controller 30 compares the signal from the charge state detector 20 and, depending on the result, inputs a firing signal to rectifier 40).

    PNG
    media_image1.png
    392
    966
    media_image1.png
    Greyscale

Regarding claim 2, Arai discloses the controllable switch is a power semiconductor device (FIG. 1; ¶[104] switches S1-S9 are thyristors),
an anode of the controllable switch is to be connected to the terminal of the electrical machine (FIG. 1; ¶[111]-[119] the anode is connected to the 3-phase AC generator 1),
a cathode of the controllable switch is to be connected to a positive terminal of the battery (FIG. 1; ¶[111]-[119] the cathode is connected to the positive terminal of the battery 3, 4), and 
a gate of the controllable switch is connected to the controller to receive the actuating signal from the controller (FIG. 1; ¶[111]-[119] gate is connected to the output of driver circuit TA of the thyristor-firing circuit 41, which is connected to the charge controller 30).
Regarding claim 3, Arai discloses the controller is to:
provide the actuating signal to the controllable switch in response to a voltage level of the battery being lower than a first predetermined threshold voltage (FIG. 7A and 7B ¶[191] The voltage of the battery is below a reference voltage and the charger is operated in “mode 1” where battery is charged by bringing the rectifier elements to an electrically conductive state. In other words, the switches are switched such that they are charging the battery); and
stop providing the actuating signal to the controllable switch in 30response to the voltage level of the battery being greater than a second predetermined threshold voltage (FIG. 7A and 7B; ¶[206] There is no indication in the applicant’s claims that the first predetermined threshold cannot equal the second predetermined threshold. Thus, the first threshold is being interpreted as being equal to the second threshold. If the voltage is equal to or greater than the reference voltage, then the mode of charging is switched and charging of the battery is stopped).
Regarding claim 4, Arai discloses wherein the controller is to provide the actuating signal to the controllable switch when an AC voltage generated at the terminal of the electrical machine is at a positive half cycle (FIG. 4; ¶[152]-[157] half-cycle of AC voltage matches a half-cycle T1 and is used to determine a peak voltage Vp, which is input as a reference voltage).
Regarding claim 5, Arai discloses that the controller is to provide the actuating signal to the controllable switch in response to an AC voltage generated at the terminal of the electrical machine being lesser than a third predetermined threshold voltage (FIG. 2; ¶[26] AC power output from the 3-phase AC generator is converted by the charger to supply power to the batteries. The charger includes the switches S1, S2, S3 as discussed with claim 1. The charge controller controls the charge amount of the battery. In FIG. 2, the rectangular wave indicates a threshold between H and L, which is synchronous with the triangular wave. Each of the triangular waves trigger a starting (and thus also a stopping) condition for inputting a firing signal. The threshold between H and L in the rectangular wave is interpreted as the third threshold. When less than a third threshold, it is shown that there is a constant triangular wave indicating no firing signal being input).
Regarding claim 6, Arai discloses the controller is to regulate charging of the battery by delaying triggering of the controllable switch to control a time for which the battery is charged (¶[511] the charge controller 30 hastening each firing timing when the charge amount is low, and delays the firing timing when the charge amount is large).
Regarding claim 8, Arai discloses the electrical machine (1).
Regarding claim 9, Arai discloses that the electrical machine (1) is a three-phase electrical machine (FIG. 1; 3-phase AC generator) comprising a first terminal (U), a second terminal (V), and a third terminal (W), and wherein the series regulator (2) comprises a first controllable switch (S1) connected to the first terminal (U), a second controllable switch (S2) 25connected to the second terminal (V), and a third controllable switch (S3) connected to the third terminal (W).
Regarding claim 10, Arai discloses the series regulator (2) comprises a diode (FIG. 1; S1-S9) connected to the terminal of the electrical machine and to the controller to 30power the controller (¶[27] at least three thyristors or three diodes are connected in common between the plurality of batteries).
Regarding claim 11, Arai discloses a bridge circuit to be connected to the terminal of the electrical machine and to be connected to the battery to receive DC voltage from battery and to supply AC voltage to the terminal of the electrical 5machine to operate the ISG in a motoring mode (FIG. 1; ¶[108]; Thyristors S1 to S3 and thyristors S7 to S9 function as a bridge that all wave-rectifies the output of the 3-phase AC generator 1 connected to the system of battery 3).
Regarding claim 13, the bridge circuit comprises a plurality 15of switches (FIG. 1; ¶[108] S1-S3 and S7-S9).
Regarding claim 14, the bridge circuit comprises a driver (FIG. 1; TA1-TA9) connected to each of the plurality of switches to control switching of the plurality of switches (¶[106]).
Regarding claim 15, Arai discloses a method for controlling charging of a battery by an Integrated Starter-Generator (ISG) comprising (An Integrated Starter-Generator (ISG) is not positively recited in the claims. Further, since the structure of a starter and a generator are the same, Arai is interpreted as disclosing an ISG):
monitoring a voltage level of the battery (FIG. 1; ¶[90] charge state detector 20 detects the voltage Vreg of battery 3, 4);
providing an actuating signal to the controllable switch in 25response to the voltage level of the battery being lower than a first predetermined threshold voltage (FIG. 7A and 7B ¶[191] The voltage of the battery is below a reference voltage and the charger is operated in “mode 1” where battery is charged by bringing the rectifier elements to an electrically conductive state. In other words, the switches are switched such that they are charging the battery);
and stopping to provide the actuating signal to the controllable switch in response to the voltage level of the battery being greater than a second predetermined threshold voltage (FIG. 7A and 7B; ¶[206] There is no indication either in the applicant’s claims or in the applicant’s specification that the first predetermined threshold cannot equal the second predetermined threshold. Thus, the first threshold is being interpreted as being equal to the second threshold. If the voltage is equal to or greater than the reference voltage, then the mode of charging is switched and charging of the battery is stopped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 20090243550 A1 in view of Vovos et al. US 20160111994 A1.
Regarding claim 7, Arai does not explicitly disclose a sensor system to provide a signal indicative of a rotor position of the electrical machine to the controller, wherein the controller is configured to provide the actuating signal based on the signal from the sensor system. 
Vovos discloses a rotor position sensor to monitor the rotor speed and position when an ISG 350 is driven to certain speeds and reduced. Depending on the detected losses the magnets on the rotor are demagnetized and the inverter is turned off or disabled (Vovos; Illustrated in annotated FIG. 3 shown below; ¶[86]-[88]).
It is known that an ISG includes a sensor to determine the rotor position. Thus, it would be obvious to provide the sensor of Vovos to the starter/generator of Arai in order to provide charging that accounts for losses from the rotor (Vovos; ¶[88]).

    PNG
    media_image2.png
    736
    769
    media_image2.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 20090243550 A1  in view of Franke US 20110133677 A1.
Regarding claim 12, Arai does not explicitly disclose a reverse connected series diode to be connected to the bridge circuit to prevent the bridge circuit from charging the battery in a generating mode of the ISG, wherein the reverse connected 10series diode comprises: an anode connected to a positive terminal of the battery; and a cathode connected to the bridge circuit.
Franke discloses a reverse connected series diode 103 where the cathode is  connected to a bridge circuit 101. The anode is connected to a fuel cell BZ. A person of ordinary skill in the art would know that a fuel cell works like a battery. The diode 103 is used to prevent the backflow of energy into the fuel cell BZ.
One of ordinary skill in the art would know to incorporate the diode 103 of Franke into the bridge circuit of Arai in order to prevent the backflow into the battery that would cause overcharging. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horihata et al. US 20140334044 A1: This reference discusses a rotary electric machine for a vehicle.
Anadakumaran et al. IN-509CH2002 A: This reference refers to a starter/generator system for an automobile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 4113                                                                                                                                                                                                        
/MICHAEL ANDREWS/Primary Examiner, Art Unit 2834